Citation Nr: 0126563	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the rectum.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a head injury. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability resulting 
from surgery performed at a VA facility in January 1984.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1999 and April 2000 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Louisville, Kentucky.   


FINDINGS OF FACT

1.  There is no competent medical evidence of current 
residuals of an injury to the rectum.  

2.  In a June 1998 decision, the Board denied the appellant's 
request to reopen his claim for entitlement to service 
connection for a head injury.

3.  In a September 1996 rating decision, the RO denied the 
appellant's request to reopen his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at a VA facility in January 
1984.  The appellant was provided notice of the decision and 
his appellate rights.  A notice of disagreement (NOD) was not 
filed. 

4.  In January 1999, the appellant requested that his claims 
for service connection for the residuals of a head injury and 
for compensation under 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at a VA facility in January 
1984, be reopened.  

5.  Evidence added to the record since the Board's June 1998 
decision, including private medical records from R. Schultz, 
M.D., dated in March 2000, outpatient treatment records from 
the VA Medical Center (VAMC) in Lexington, Kentucky, from 
September 1998 to October 2000, and hearing testimony, does 
not bear directly and substantially upon the subject matter 
now under consideration (i.e., whether the appellant 
currently suffers from residuals of a head injury), and, when 
considered alone or together with all of the evidence, both 
old and new, has no significant effect upon the facts 
previously considered. 

6.  Evidence added to the record since the RO's September 
1996 rating action, including outpatient treatment records 
from the Lexington VAMC, from September 1998 to October 2000, 
and hearing testimony, does not bear directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the appellant suffered an injury, or 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, and such 
injury or aggravation resulted in additional disability), 
and, when considered alone or together with all of the 
evidence, both old and new, has no significant effect upon 
the facts previously considered. 
 
CONCLUSIONS OF LAW

1.  The appellant does not have any residuals of an injury to 
the rectum that were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001). 

2.  The June 1998 Board decision denying the appellant's 
request to reopen his claim of entitlement to service 
connection for a head injury is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001).  

3.  The evidence received since the June 1998 Board decision 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. § 3.156(a).   

4.  The September 1996 rating decision denying the 
appellant's request to reopen his claim for entitlement to 
service connection for compensation under 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in January 1984, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001).  

5.  The evidence received since the September 1996 rating 
action is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
the residuals of an injury to the rectum.

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of an injury to the rectum.  The 
appellant's separation examination, dated in July 1954, shows 
that at that time, the appellant's anus and rectum were 
clinically evaluated as "normal."  

In January 1985, the appellant underwent a VA examination.  
At that time, he stated that he had pain in his rectum.  The 
physical examination showed that the appellant's abdomen was 
soft and non-tender, with no voluntary guard, masses, or 
rebound.  Peristalsis was present.  The examining physician 
noted that although the appellant complained of tenderness 
across the lower abdomen, there was no significant tenderness 
at that time in any area.  Rectal examination showed that 
there were two scars on the right side of the rectum.  One of 
the scars was at one o'clock and the second scar was at four 
o'clock.  There was no evidence of hemorrhoids, but there was 
excessive scarring, particularly on the right side of the 
rectum.  The scarring appeared to be from "previous fistula 
in ano."  On rectal examination, there was a defect with 
scarring at the site of the one o'clock incision.  Scarring 
was also noted at the site of the four o'clock incision.  
There was quite a bit of fibrosis along the right side of the 
rectum, and the sphincter appeared intact.  The examiner 
stated that he could not get a history of incontinence, 
although he also noted that there was some "leak of fecal 
material" on the appellant's underwear.  According to the 
examiner, the leakage could have been from improper cleansing 
after a bowel movement.  The diagnosis was of post-operative 
residuals of a hemorrhoidectomy, "fistual and ano", times 
two.  

A VA examination was conducted in February 1994.  At that 
time, the appellant stated that in 1953, while he was 
stationed in Korea, a rock fell and hit him on his head and 
he rolled down approximately 120 feet and landed unconscious 
in a river.  The appellant further noted that in 1984, he 
underwent two surgeries for a rectal fistula.  He indicated 
that at present, he still had fistulous leaking from the area 
where there was large scarring.  The physical examination 
showed that the appellant's abdomen was very large and that 
he had an umbilical hernia.  The anal region showed a large 
defect scar at approximately one to two o'clock, which was 
the result of the appellant's two operations for rectal 
fistula.  The appellant still had a fistulous tract with 
leakage of fecal material.  The diagnosis was of status post 
rectal fistula with two operations, with residual fistulous 
leakage.  

In December 1994, the RO received outpatient treatment 
records from the VA Medical Center in Lexington, from January 
1983 to December 1984.  The records show that the appellant 
was hospitalized in October 1983.  Upon admission, he stated 
that he had a long history of fistula in ano, with a one year 
history of draining from the right buttock, and swelling and 
pain when not draining.  The appellant also gave a history of 
internal hemorrhoids, but he denied any constipation, 
diarrhea, or hematochezia.  He was diagnosed with fistula in 
ano and internal hemorrhoids.  During his hospitalization, he 
underwent an unroofing of the fistula in ano, as well as a 
banding of three internal hemorrhoids.  The records reflect 
that in January 1984, the appellant was once again 
hospitalized.  Upon admission, it was noted that following 
the appellant's October 1983 surgery, he had persistent 
drainage and soiling in his underwear.  It was further noted 
that the appellant had been recently treated in the clinic 
with fistula present.  During his hospitalization, he 
underwent an excision and unroofing of the fistula in ano.  
Upon his discharge, the appellant was diagnosed with fistula 
in ano.  The remaining records show intermittent treatment 
for the appellant's fistula in ano.  

A private medical statement from Dr. D. Dewar, dated in 
August 1996, shows that at that time, Dr. Dewar indicated 
that the appellant had undergone two surgeries for fissures.  
Dr. Dewar stated that since that time, the appellant had had 
uncontrollable passage of fecal matter and constant seepage.  
According to Dr. Dewar, the appellant's current physical 
examination showed two scars on the right side of the rectum, 
with evidence of hemorrhoids.  The appellant did have some 
rectal tone.  Dr. Dewar noted that due to the above 
disability, the appellant was unable to travel great 
distances because of odor problems, etc.  

In February 2001, the RO received outpatient treatment 
records from the Lexington VAMC, from September 1998 to 
October 2000.  The records show treatment for unrelated 
disorders.  

In March 2001, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
stationed in Korea.  (T.3).  The appellant stated that on one 
occasion, while there was combat action around him, he was 
"running" a jackhammer inside of a cliff when a rock fell 
on his head and he fell down the cliff.  (T.3,4,5).  The 
appellant noted that he landed on his face in a river and 
that after the fall, he noticed that he was bruised in the 
rectum area.  (T.5,6).  He reported that he was subsequently 
treated by medics and that he could not get out of bed for 
seven days.  (T.6).  According to the appellant, following 
his discharge, he was employed as a truck driver and 
developed pain in his rectum while driving.  (T.9,10).  The 
appellant revealed that he also developed a "knot" in his 
rectum which would grow and then burst.  (T.10,11).  He 
testified that for years, he taped up the knot with cotton, 
and that he did not seek any medical treatment for the knot 
until 1983.  (T.11,12,16).  According to the appellant, he 
underwent surgery in 1983, and again in 1984, to have the 
knot removed.  (T.11,12).  

II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs  with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As previously stated, in 
the appellant's March 2001 hearing, the appellant testified 
that he did not seek any medical treatment for the knot in 
his rectum until 1983.  (T.16).  In addition, the evidence of 
record shows that the appellant underwent VA examinations in 
January 1985 and February 1994 for his rectal pain.  
Moreover, the RO has received outpatient treatment records 
from the Lexington VAMC, from January 1983 to December 1984, 
and from September 1998 to October 2000.  The RO has also 
received a private medical statement from Dr. Dewar, dated in 
August 1996.  Thus, in light of the above, the Board 
concludes that the appellant has had VA examinations 
pertinent to his claimed residuals of an injury to the 
rectum, and there is no indication that there are additional 
documents that have not been obtained and would be pertinent 
to the present claim.  The appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, including at a 
personal hearing.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

To summarize, the appellant contends that during service, he 
injured his rectum after he was hit by a rock and fell 120 
feet down a cliff.  The appellant maintains that following 
his injury, he suffered from chronic pain in his rectum and 
he eventually had to have surgery.  He states that at 
present, he still suffers from rectal pain.  The appellant 
further notes that he also has occasional bleeding and 
uncontrollable leakage from the rectum.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from the residuals of an in-service injury 
to the rectum, and that his currently diagnosed fistula in 
ano is a residual of his in-service rectum injury, is not 
competent evidence. 

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, 
there is no competent medical evidence showing a current 
medical diagnosis of residuals of an injury to the rectum.  
The Board notes that the appellant's service medical records 
are negative for any complaints or findings of an injury to 
the rectum.  In addition, the appellant's separation 
examination, dated in July 1954, shows that at that time, the 
appellant's anus and rectum were clinically evaluated as 
"normal."  The Board recognizes that while the appellant 
contends that he injured his rectum during service, a review 
of his service medical records is negative for any complaints 
or findings of an injury to the rectum.  However, the Board 
observes that even accepting as true the appellant's 
contention that he injured his rectum during service, there 
is still no competent medical evidence of a current diagnosis 
of residuals of an injury to the rectum.

In the instant case, the Board recognizes that the appellant 
has been currently diagnosed with fistula in ano.  In this 
regard, the Board notes that outpatient treatment records 
from the Lexington VAMC show that in 1983, the appellant was 
diagnosed with fistula in ano and underwent an unroofing of 
the fistula in ano, as well as a banding of three internal 
hemorrhoids.  The Board further recognizes that in January 
1984, the appellant was again diagnosed with fistula in ano 
and underwent an excision and unroofing of the fistula in 
ano.  In addition, in the appellant's most recent VA 
examination, which was conducted in February 1994, the 
appellant was diagnosed as status post rectal fistula with 
two operations, with residual fistulous leakage.  However, 
although the appellant has been currently diagnosed with 
fistula in ano, there is no competent medical evidence of 
record that establishes a nexus, or link, between any 
currently diagnosed fistula in ano and the appellant's 
military service, specifically the claimed in-service injury 
to the rectum.  The appellant has not provided any credible 
medical statements that would etiologically link his fistula 
in ano with active duty service.  Therefore, in light of the 
above, without any current clinical evidence confirming the 
presence of residuals of an injury to the rectum, service 
connection must be denied.  Rabideau, 2 Vet. App. at 141, 
143. 


B.  (1) Whether new and material evidence 
has been submitted to reopen a claim for 
entitlement to service connection for the 
residuals of a head injury, and (2) 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
disability resulting from surgery 
performed at a VA facility in January 
1984.

Relevant Laws and Regulations

The Board notes that in a June 1998 decision, the Board 
denied the appellant's claim for service connection for a 
head injury on the basis that the recently submitted evidence 
was insufficient to reopen the claim.  Accordingly, unless 
the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a) (West 1991).  In the 
instant case, since there is no evidence of record which 
shows that the Chairman of the Board ordered reconsideration 
in regards to this case, the June 1998 Board decision is 
final.  38 U.S.C.A. § 7103(a) (West 1991).  

In a September 1996 rating decision, the RO denied the 
appellant's request to reopen his claim for entitlement to 
service connection for compensation under 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in January 1984.  The appellant was provided notice 
of the decision and his appellate rights.  He did not file a 
notice of disagreement.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.302(a) (2001). 
Therefore, the September 1996 rating decision became final 
when the appellant did not file an NOD within one year of the 
date he was notified of that unfavorable determination.  38 
U.S.C.A. § 7105(c)(West 1991 & Supp. 2001).

Because the Board issued a final decision in June 1998 with 
respect to the head injury claim, and because the appellant 
did not initiate a timely appeal of the 38 U.S.C.A. § 1151 
claim following the September 1996 denial, the doctrine of 
finality as enunciated in 38 U.S.C.A. §§ 7104(a)-(b), and 
7105(c) applies.  As such, the appellant's claims for these 
benefits may only be reopened if he submits new and material 
evidence.  38 U.S.C.A. § 5108.  Therefore, once a previously 
adjudicated claim becomes final, the claim cannot be reopened 
or adjudicated by the VA unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case dealing with claims for service connection and 
for compensation under 38 U.S.C.A. § 1151.  Evans v. Brown, 9 
Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  However, such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  

The Board also notes that while the VCAA provides that VA 
will assist a claimant  in obtaining evidence necessary to 
substantiate a claim, and also includes new notification 
provisions, the VCAA specifically provides that nothing in 
the relevant section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Therefore, in 
light of the disposition of the appellant's claims below, the 
Board concludes that further development under the VCAA is 
not warranted prior to adjudication of these issues.  


Entitlement to service connection for the residuals of a Head 
Injury.   

I.  Factual Background

The appellant's original claim for service connection for the 
residuals of a head injury, to include headaches, was denied 
by the RO in a July 1994 decision on the basis that the 
claimed disability was not shown to have been incurred in 
service. The most recent final denial of the claim was in 
June 1998 when the Board denied the appellant's claim for 
service connection for a head injury on the basis that the 
recently submitted evidence was insufficient to reopen the 
claim.  As set forth earlier, the June 1998 Board decision 
became final.

The evidence of record at the time of the June 1998 Board 
decision consisted of the appellant's service medical 
records, a May 1973 VA examination, lay statements from Mr. 
B.G.D., dated in March 1994 and in July 1997, a February 1994 
VA examination, outpatient treatment records from the 
Lexington VAMC, from January 1983 to December 1984, and a 
private medical statement from N.K. West, M.D., dated in May 
1997.  

The appellant's service medical records are negative for any 
complaints or findings of a head injury.  The records show 
that in June 1953, the appellant was treated for a lacerated 
wound to the occipital region.  There was no artery or nerve 
involvement.  The appellant's separation examination, dated 
in July 1954, shows that at that time, the appellant's head, 
face, neck, and scalp were all clinically evaluated as 
normal.  

In May 1973, the appellant underwent a VA examination.  At 
that time, it was noted that there were no significant 
abnormalities regarding his head, face, and neck.  

A statement from the appellant's friend, Mr. B.G.D., dated in 
March 1994, shows that at that time, Mr. D. indicated that he 
had served with the appellant in the same company in Korea.  
Mr. D. stated that in July 1953, he witnessed the appellant 
using a jackhammer drilling rock when a rock from above slid 
off and hit the appellant in the side of the head, above the 
right ear.  According to Mr. D., the appellant also sustained 
injuries to the back of his head, his right knee, the palm of 
his left hand, and the lower part of his back.

A VA examination was conducted in February 1994.  At that 
time, the appellant stated that in 1953, while he was 
stationed in Korea, a rock fell and hit him on the head 
causing him to roll down a cliff and injure his back, right 
ear, and right knee.  The appellant indicated that he fell 
approximately 120 feet and landed unconscious in a river.  He 
reported that at present, he had chronic headaches and 
dizziness.  According to the appellant, he also had right ear 
drainage of yellow secretion.  Following the physical 
examination, he was diagnosed with a history of a head injury 
with concussion, injury to lumbar spine, right ear with 
laceration and perforation, and right knee.

In December 1994, the RO received outpatient treatment 
records from the Lexington VAMC, from January 1983 to 
December 1984.  The records are negative for any complaints 
or findings of residuals of a head injury.  The records show 
treatment for problems related to the appellant's right ear 
and the appellant's hearing.  

A private medical statement from N.K. West, M.D., dated in 
May 1997, shows that at that time, Dr. West stated that the 
appellant had had right otitis media for several years.  Dr. 
West indicated that during the appellant's period of active 
service, he was injured when he was hit in the right temporal 
region just above the ear.  According to Dr. West, the 
appellant had tympanoplasty performed in the mid 1970's which 
had partially corrected the defect, but that the appellant 
continued to have difficulty hearing with voice 
discrimination.  The tympanic eardrum did not move with 
insufflation.  Dr. West noted that he first treated the 
appellant for the above problem in July 1981.  

In July 1997, the RO received a statement from Mr. B.G.D., 
dated July 1997.  The statement shows that at that time, Mr. 
D. indicated that during service, the appellant injured his 
head.  According to Mr. D., following the appellant's head 
injury, the appellant complained of pain in his head.  

Pertinent evidence submitted subsequent to the June 1998 
Board decision includes private medical records from Dr. 
Schultz, dated in March 2000, outpatient treatment records 
from the Lexington VAMC, from September 1998 to October 2000, 
and hearing testimony.  

In April 2000, the RO received private medical records from 
Dr. Schultz.  The records show that in March 2000, the 
appellant was examined after complaining of decreased 
hearing.  At that time, he stated that in 1953, he was 
stationed in Korea when he was "hurt during a rock slide."  
The appellant indicated that he subsequently developed 
hearing loss.  He further noted that in 1998, he underwent 
surgery on the right ear to have a tumor removed.  According 
to the appellant, the tumor grew back and he underwent 
surgery a second time in 1999.  Following the physical 
examination, which included audiometric testing, the 
appellant was diagnosed with the following:(1) impacted 
cerumen, bilateral, (2) bilateral sensorineural hearing loss, 
(3) nasal septal deviation, right, and (4) hypertrophy of 
turbinate, bilateral.  

In October 2000, the RO received outpatient treatment records 
from the Lexington VAMC, from September 1998 to October 2000.  
The records show that in September 1998, the appellant was 
diagnosed with a large aural polyp.  The polyp was removed 
and the biopsy did not show any evidence of cancer.  The 
records reflect that in December 1998, the appellant 
underwent a hearing evaluation.  At that time, he stated that 
during service, he suffered a trauma to the right side of his 
head and ear.  The appellant reported that following the 
trauma, he had problems with drainage from his right ear and 
had recently undergone surgery in order to correct the 
problem.  Following the audiometric evaluation, the diagnosis 
was that the appellant's functional hearing was fair in his 
left ear and poor in the right ear.  The records further show 
that in July 1999, the appellant was treated after 
complaining of a long history of draining from his right ear, 
as well as poor right ear hearing following an injury to the 
right side of his head while he was in the military in the 
1950's.  According to the records, in August 1999, the 
appellant underwent a right ear tympanoplasty.   

In March 2001, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
stationed in Korea.  (T.3).  The appellant stated that while 
he was in Korea, his Military Occupational Specialty (MOS) 
was as a combat engineer.  (Id.).  He indicated that on one 
occasion, while there was combat action around him, he was 
"running" a jackhammer inside of a cliff when a rock fell 
on his head and he fell down the cliff.  (T.3,4,5).  The 
appellant noted that he landed on his face in a river and 
that after the fall, he was bleeding from his head.  (T.5,6). 
He reported that he was subsequently treated by medics and 
that they taped up his head and gave him four shots a day.  
(T.6).  According to the appellant, following the injury, he 
developed hearing loss, suffered from headaches, and had 
right ear drainage.  (T.9,20).  The appellant contended that 
his current right ear hearing loss and drainage problems were 
residuals of his in-service head injury.  (T.20).  


II.  Analysis

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Court has held that, in order for a 
claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau, 2 Vet. App. at 141, 143.

In the instant case, the appellant contends that during 
service, a rock fell on his head and he fell down a cliff.  
The appellant maintains that following the injury, he 
developed hearing loss, suffered from headaches, and had 
right ear drainage.  He states that his current right ear 
hearing loss and drainage problems are residuals of his in-
service head injury.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405. 
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that he 
currently suffers from residuals of his claimed in-service 
head injury is not competent evidence and cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, 
his contentions that he injured his head during service and 
subsequently suffered from residuals from the head injury, 
are cumulative of his previous contentions at the time of his 
prior claim.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for the residuals 
of a head injury, the private medical records from Dr. 
Schultz, dated in March 2000, and the outpatient treatment 
records from the Lexington VAMC, from September 1998 to 
October 2000, are "new" in that they were not of record at 
the time of the Board's denial in June 1998.  However, while 
the above evidence is "new," it is not so significant that 
it addresses the specific matter under consideration, which 
is whether the appellant currently suffers from the residuals 
of a head injury.  See 38 C.F.R. § 3.156(a) (2001).

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board notes that while the evidence 
shows treatment for right ear hearing loss and polyps, and 
that on numerous occasions, the appellant gave a history of 
an in- service head injury, the evidence does not show that 
the appellant's right ear hearing loss and right ear polyps 
are residuals of an in-service head injury, and is negative 
for a diagnosis of residuals of a head injury.  Therefore, in 
light of the above, because the "new" evidence is not so 
significant that it addresses the specific matter under 
consideration, which is whether the appellant currently 
suffers from the residuals of a head injury, it is not 
material.  Id.     

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for the residuals of 
a head injury.  Id.  He has presented no new, significant 
evidence showing that he is currently suffering from the 
residuals of an in-service head injury.  The Board recognizes 
that in the appellant's March 2001 hearing, the appellant's 
representative maintained that because the appellant was 
revealing for the first time that he had suffered his head 
injury in a combat situation, that that contention was new 
and material evidence and as such, his claim for service 
connection for the residuals of a head injury should be 
reopened.  (T.25).  However, the Board notes that in the June 
1998 decision, the Board determined that the appellant's in-
service head injury was "not contested."  Thus, the Board 
observes that at the time of the appellant's prior claim, it 
was accepted as true that he had suffered a head injury 
during service.  Accordingly, it is the Board's determination 
that while the appellant's testimony may be "new," it is 
not so significant that it addresses the specific matter 
under consideration, which is whether the appellant currently 
suffers from the residuals of a head injury.  See 38 C.F.R. § 
3.156(a) (2001).  Therefore, in light of the above, because 
the additional evidence is not new and material, his claim 
must be denied.


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability resulting from surgery performed at a VA facility 
in January 1984.  

I.  Factual Background

The appellant's original claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at a VA facility in January 
1984 was denied by the RO in a June 1995 decision on the 
basis that the appellant's additional disability was due to 
the natural progress of a nonservice-connected disability 
rather than resulting from the VA surgical procedure.  The 
most recent final denial of the claim was in a September 1996 
rating action when the RO denied the appellant's claim for 
compensation under 38 U.S.C.A. § 1151 for disability 
resulting from surgery performed at a VA facility in January 
1984 on the basis that the recently submitted evidence was 
insufficient to reopen the claim.  As set forth earlier, the 
September 1996 rating action became final.  

Evidence of record at the time of the September 1996 rating 
action included outpatient treatment records from the 
Lexington VAMC, from January 1983 to December 1984, a January 
1985 VA examination, a February 1994 VA examination, and a 
private medical statement from Dr. Dewar, dated in August 
1996.  

Outpatient treatment records from the Lexington VAMC, from 
January 1983 to December 1984, show that in October 1983, the 
appellant was hospitalized and diagnosed with fistual in ano 
and internal hemorrhoids.  During his hospitalization, he 
underwent an unroofing of the fistula in ano, as well as a 
banding of three internal hemorrhoids.  The records reflect 
that in January 1984, the appellant was once again 
hospitalized.  Upon admission, it was noted that following 
the appellant's October 1983 surgery, he had persistent 
drainage and soiling in his underwear.  It was further noted 
that the appellant had been recently treated in the clinic 
with fistula present.  During his hospitalization, he 
underwent an excision and unroofing of the fistula in ano.  
Upon his discharge, the appellant was diagnosed with fistula 
in ano.  The remaining records show intermittent treatment 
for the appellant's fistula in ano.

In January 1985, the appellant underwent a VA examination.  
At that time, he was diagnosed with post-operative residuals 
of a hemorrhoidectomy, "fistual and ano", times two.  

A VA examination was conducted in February 1994.  At that 
time, the appellant was diagnosed as status post rectal 
fistula with two operations, with residual fistulous leakage.  

A private medical statement from Dr. D. Dewar, dated in 
August 1996, shows that at that time, Dr. Dewar indicated 
that the appellant had undergone two surgeries for fissures.  
Dr. Dewar stated that since that time, the appellant had had 
uncontrollable passage of fecal matter and constant seepage.  
According to Dr. Dewar, the appellant's current physical 
examination showed two scars on the right side of the rectum, 
with evidence of hemorrhoids.  The appellant did have some 
rectal tone.  Dr. Dewar noted that due to the above 
disability, the appellant was unable to travel great 
distances because of odor problems, etc.

Pertinent evidence submitted subsequent to the September 1996 
rating action includes outpatient treatment records from the 
Lexington VAMC, from September 1998 to October 2000, and 
hearing testimony.  

The outpatient treatment records from the Lexington VAMC, 
from September 1998 to October 2000, show treatment for 
unrelated disorders.  

In March 2001, a hearing was conducted at the RO.  At that 
time, the appellant testified that in 1983, he underwent 
surgery at the Lexington VAMC for a "knot" in his rectum.  
(T.11,12,13).  The appellant stated that the surgery was 
unsuccessful and that in 1984, he again underwent surgery.  
(Id.).  He indicated that following the second surgery, his 
condition was worse and he had "two rectums."  (T.13).  
According to the appellant, at present, he had seepage from 
the two rectums.  (T.14).  


II.  Analysis

During the course of this appeal, 38 U.S.C.A. § 1151 was 
revised, but the statute as it was in effect prior to 
revision is more favorable to the appellant and will be 
considered here.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As applicable here, the statute provides that where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  

In the instant case, the appellant contends that he suffered 
additional disability as a result of his 1984 surgery at the 
Lexington VAMC.  The appellant maintains that due to his 1984 
surgery, he currently has two rectums and suffers from 
seepage problems.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that he 
currently suffers from additional disability due to his 1984 
surgery at the Lexington VAMC is not competent evidence and 
cannot constitute competent medical evidence with which to 
reopen a claim.  See Moray, 5 Vet. App. at 211, 214. 

In regards to the evidence submitted in support of reopening 
the appellant's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA facility in January 1984, the only "new" 
evidence is the outpatient treatment records from the 
Lexington VAMC, from September 1998 to October 2000.  
However, while the records are "new" in that they were not 
of record at the time of the RO's denial in September 1996, 
they show treatment of unrelated disorders and as such, are 
not probative of the issue at hand, which is whether the 
appellant suffered an injury, or aggravation of an injury, as 
the result of VA hospitalization, medical or surgical 
treatment, and such injury or aggravation resulted in 
additional disability.  38 C.F.R. § 3.156(a).  Therefore, 
because the "new" evidence is not so significant that it 
addresses the specific matter under consideration, it is not 
material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA facility in January 1984.  He has presented 
no new, significant evidence showing that his 1984 surgery at 
the Lexington VAMC caused him to suffer an injury, or 
aggravation of an injury, which resulted in additional 
disability.  Therefore, because the additional evidence is 
not new and material, his claim must be denied. 



ORDER

Entitlement to service connection for the residuals of an 
injury to the rectum is denied.  

New and material evidence having not been submitted, service 
connection for the residuals of a head injury is denied.  

New and material evidence having not been submitted, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA facility in January 1984 is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

